            Case 1:18-cv-07537-NRB Document 76 Filed 03/24/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------x
VANESSA WILLIAMS and KORY TURNER,
individually and on behalf of all persons similarly
situated,                                                              Case No. 18 Civ. 07537 (NRB)

                 Plaintiffs,
                                                                        MOTION AND PROPOSED
     v.                                                                 ORDER FOR WITHDRAWAL
                                                                        OF ATTORNEYS
EQUITABLE ACCEPTANCE CORPORATION,
SLF CENTER, LLC, INTEGRA STUDENT
SOLUTIONS, LLC, and DOES 1-41,

                  Defendants.
--------------------------------------------------------------------x

          Pursuant to Local Civil Rule 1.4 of the Local Rules of the United States District Courts

for the Southern and Eastern Districts of New York, attorney Gregory P. Joseph, of the law firm

Joseph Hage Aaronson LLC (“JHA”), moves to withdraw as attorneys of record for Defendant

Equitable Acceptance Corporation (“EAC”).

          Withdrawal is sought due to the fact that EAC has selected as substitute counsel the law

firm Amini LLC, who are attorneys of record for EAC for this matter and continue to represent

EAC. There is no prejudice to any party because Amini LLC has already appeared in the case

and taken over the representation. EAC does not object to the withdrawal of JHA and JHA is not

asserting a retaining or charging lien.

          For the foregoing reasons, Gregory P. Joseph respectfully asks this Court to grant this

Motion for Withdrawal.
         Case 1:18-cv-07537-NRB Document 76 Filed 03/24/20 Page 2 of 3




Dated:    March 24, 2020            Respectfully submitted,

                                    JOSEPH HAGE AARONSON LLC

                                    /s/ Gregory P. Joseph                 .
                                    Gregory P. Joseph
                                    Sandra M. Lipsman
                                    Gila S. Singer
                                    485 Lexington Avenue, 30th Floor
                                    New York, New York 10017
                                    Tel: (212) 407-1200
                                    Fax: (212) 407-1280

                                    Attorneys for Defendant Equitable Acceptance
                                    Corporation




                                       2
               Case 1:18-cv-07537-NRB Document 76 Filed 03/24/20 Page 3 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------x
VANESSA WILLIAMS and KORY TURNER,
individually and on behalf of all persons similarly
situated,                                                              Case No. 18 Civ. 07537 (NRB)

                   Plaintiffs,
                                                                        [PROPOSED] ORDER
     v.                                                                 GRANTING MOTION FOR
                                                                        WITHDRAWAL OF ATTORNEY
EQUITABLE ACCEPTANCE CORPORATION,
SLF CENTER, LLC, INTEGRA STUDENT
SOLUTIONS, LLC, and DOES 1-41,

                  Defendants.
--------------------------------------------------------------------x

          Upon consideration of the Motion for Withdrawal of Attorney Gregory P. Joseph (the

“Motion”), it is hereby ordered that:

          1.       The Motion is GRANTED.

          2.       The Clerk is ordered to reflect on the docket the termination of attorney Gregory

P. Joseph as counsel of record for Defendant Equitable Acceptance Corporation.

          IT IS SO ORDERED.



Dated:
                                                     United States District Court Judge
